UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3148



CONNIE T. KELLER,

                                             Plaintiff - Appellant,

          versus

DEPARTMENT OF THE ARMY; TOGO D. WEST, Secre-
tary of the Army; ANDREW PERKINS, Commander;
J. M. CASKY, Chief F&A; S. SHEFFLER, Chief
Military Acct.; DIANE ROUSE, Chief HRO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-951-2)


Submitted:   July 23, 1996                  Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Connie T. Keller, Appellant Pro Se. Michael Anson Rhine, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on her claim under the Rehabilitation Act of 1973, as amended,

29 U.S.C.A. §§ 791-794 (West 1985 & Supp. 1995). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Keller v. Department of the Army, No. CA-94-951-2 (E.D. Va.
Nov. 6, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2